Citation Nr: 0615340	
Decision Date: 05/25/06    Archive Date: 06/06/06

DOCKET NO.  94-12 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUE

Entitlement to waiver of overpayment of dependents' 
educational assistance (DEA) under 38 U.S.C. Chapter 35 in 
the calculated amount of $1,042.66, plus accrued interest and 
other costs.   




ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 decision by the Committee on Waivers 
and Compromises (Committee) located in the Columbia, South 
Carolina RO.  

In that decision, the appellant's request for a waiver of 
overpayment of educational assistance benefits in the 
calculated amount of $1,042.66, plus accrued interest and 
other costs, was denied.  

The Board notes that the July 2004 Statement of the Case also 
included the matter of whether the appellant is entitled to 
continued DEA benefits.  The Board points out, however, that 
the record before the Board shows that she is not claiming 
entitlement to continued DEA benefits.  

Rather, the record shows that the appellant has alleged 
entitlement to past DEA benefits.  Specifically, she contends 
that she is entitled to retroactive payment of DEA benefits 
for the periods prior to October 1999 (one year prior to the 
date of her October 2000 application for educational 
assistance benefits under the program).  

Unfortunately, the RO considered and denied her claim for 
retroactive benefits in December 2000.  There is no 
indication in the record that she initiated an appeal of that 
decision.  

Consequently, the only issue developed for appellate review 
is that listed on the title page of this document.  The Board 
will, however, refer the issue of whether new and material 
evidence has been received to reopen a claim for retroactive 
dependents' educational assistance benefits under 38 U.S.C. 
Chapter 35 to the RO for appropriate action.  

The record shows that the appellant failed to report for a 
requested travel Board hearing scheduled for March 2005.  Her 
request for a Board hearing is considered withdrawn.  
38 C.F.R. § 20.704(d) (2005).  

The Board lastly notes that, while the American Legion, the 
organization which represents the appellant's father, 
submitted an informal hearing presentation in connection with 
the instant appeal, the appellant has not appointed the 
American Legion, or any other organization, to represent her 
in this case.  



FINDINGS OF FACT

1.  The appellant enrolled in college in 1995, and by 2000 
was enrolled at Clemson University.

2.  In October 2000, the appellant applied for dependents' 
educational assistance under 38 U.S.C. Chapter 35; she began 
receiving such benefits shortly thereafter.  

3.  In December 2002, Clemson University certified that the 
appellant would attend that institution from August 2002 to 
December 14, 2002, and from January 2003 to May 2003.  

4.  The appellant's enrollment at Clemson University ended on 
December 14, 2002, when she completed her program of 
education.  

5.  The appellant did not notify VA of her change in 
enrollment; Clemson University notified VA of the termination 
of enrollment on January 23, 2003.  

6.  The appellant was paid benefits under the DEA program on 
December 31, 2002, for the month of December, and on January 
31, 2003, for the month of January.  

7.  There is no indication of fraud, misrepresentation or bad 
faith by the appellant. 

8.  The appellant and VA were at fault in the debt created.  

9.  The recovery of the overpayment would not result in undue 
financial hardship to the appellant (i.e. it would not 
deprive her of the basic necessities of life).  

10.  The failure of the Government to insist upon its right 
to repayment of the assessed overpayment created would result 
in unjust enrichment of the appellant, inasmuch as she 
accepted benefits to which she was not entitled. 



CONCLUSION OF LAW

Waiver of recovery of the overpayment of dependents' 
educational assistance under 38 U.S.C. Chapter 35 in the 
calculated amount of $1,042.66, plus accrued interest and 
other costs, is not warranted.  38 U.S.C.A. § 5302 (West 
2002); 38 C.F.R.  §§ 1.963, 1.965 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 redefined VA's 
duty to assist a claimant in the development of a claim.  
VCAA and implementing regulations are not, however, 
applicable to claims such as the one herein at issue.  See 
Barger v. Principi, 16 Vet. App.  132 (2002).  



Factual background

In June 2000, the appellant's eligibility for dependents' 
educational assistance under 38 U.S.C. Chapter 35 was 
established through her father, who is a veteran.  

In October 2000, the appellant applied for DEA benefits.  She 
reported that she first enrolled in college in 1995, and was 
currently attending Clemson University.  She was granted DEA 
benefits shortly thereafter.  

In July 2002, Clemson University certified her enrollment for 
August 2002 to December 14, 2002 and for January 2003 to May 
2003.  In a separate July 2002 correspondence she was 
reminded by VA that if she discontinued attendance before the 
end of a month, she would not be entitled to a full payment 
for that month.  She was advised to inform VA promptly of any 
change in enrollment.  

On December 31, 2002, the appellant was paid DEA benefits for 
the month of December.  

On January 23, 2003, Clemson University certified that the 
appellant's enrollment terminated on December 14, 2002.  

On January 31, 2003, the appellant was paid DEA benefits for 
the month of January.  

Shortly thereafter, the RO informed the appellant that an 
overpayment had been created in the calculated amount of 
$1,042.66, representing the amount she was paid for that part 
of December 2002 during which she was not enrolled and for 
the month of January 2003.  She was advised that she also 
owed accrued interest and other costs on the principal 
amount.  

In July 2003, the appellant submitted a Financial Status 
Report showing that she had a monthly net income of $2,234; 
monthly expenses of $2,500 (including $300 for car 
insurance); expected monthly payments of $321 for student 
loans totaling $22,000; monthly payments of $685 on a car 
loan totaling $37,000; and assets totaling $32,000 
(representing $2,000 in cash, and a 2002 Cadillac Escalade 
worth $30,000).  She indicated that she was the single mother 
of a child and was working part-time as a receptionist.  

In several statements, the appellant contends that, while she 
should have noticed that DEA benefits for January 2003 were 
wrongly deposited to her account, she was unaware that she 
could not receive benefits for the entire month of December 
2002.  She contends that she is unable to refund the 
overpayment because her job is part time and does not include 
any health benefits.  She also argues that her debt to VA 
should be forgiven because she saved VA money by not 
receiving DEA benefits for several years prior to October 
2000 and did not seek any further DEA benefits after December 
2002.  She points out that VA delayed notifying her father of 
his childrens' eligibility for DEA benefits for more than a 
year.  In later statements she reported that she had reduced 
her monthly student loan payments to $124 by consolidating 
the loans.  


Analysis

The law provides that educational assistance under Chapter 35 
shall be paid only for the period of an eligible person's 
enrollment in, and pursuit of, an educational program.  38 
U.S.C.A. § 3680(a) (West 2002); 38 C.F.R. § 21.3132(d) 
(2005).  Whenever an overpayment has been made to an eligible 
person for DEA benefits, the amount of such overpayment shall 
constitute a liability of such eligible person to the United 
States.  Such an overpayment may be waived.  See 38 U.S.C.A. 
§ 3685 (West 2002).  

The Board initially notes that the appellant does not dispute 
the validity of the debt.  Nor does the evidence otherwise 
suggest that the debt was invalidly created.  Rather, the 
appellant maintains that, under the circumstances, she is 
entitled to waiver of recovery of that debt.  

The Committee has denied the appellant's claim for waiver on 
the basis that recovery of the overpayment would not be 
against equity and good conscience.  38 U.S.C.A. § 5302; 38 
C.F.R. § 1.963(a).  The standard of "Equity and Good 
Conscience" will be applied when the facts and circumstances 
in a particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  

The decision reached should not be unduly favorable or 
adverse to either side.  The phrase equity and good 
conscience means arriving at a fair decision between the 
obligor and the government.  

In making this determination, consideration will be given to 
the following elements, which are not intended to be all-
inclusive:

1.  Fault of the debtor.  Whether the 
actions of the debtor contributed to the 
creation of the debt.

2.  Balancing of faults.  Weighing of the 
fault of the debtor against that of VA.

3.  Undue hardship.  Whether collection 
would deprive the debtor or family of 
basic necessities.

4.  Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended.

5.  Unjust enrichment.  Whether failure 
to make restitution would result in 
unfair gain to the debtor.

6.  Changing position to one's detriment.   
Whether reliance on VA benefits resulted 
in relinquishment of a valuable right or 
the incurrence of a legal obligation.  

38 C.F.R. § 1.965(a).

In the case at hand, the appellant was granted eligibility 
for DEA benefits shortly after applying in October 2000.  In 
July 2002 her school certified her enrollment for January 
2003 to May 2003.  Based on this certification, VA paid the 
appellant the full monthly amount of DEA benefits for the 
entire month of December 2002.  

On January 23, 2003, VA received notice that the appellant's 
enrollment had been terminated.  The RO nevertheless 
thereafter paid her for the month of January 2003.  

Thus, VA bears some of the fault in the creation of the debt 
at issue, in that quicker action on the part of VA when the 
January 23, 2003 certification was received would have 
prevented payment to the appellant for January 2003, and thus 
lessened the ultimate debt owed.  

The Board points out, however, that the appellant was advised 
in July 2002 that she would not be entitled to full payment 
for any month in which her enrollment terminated.  

The Board consequently is of the opinion that she knew or 
should have known that she was not entitled to the amount of 
retroactive benefits received in December 2002.  She admits 
realizing that she was not entitled to DEA benefits for 
January 2003.  

In light of these facts, the Board finds that the appellant 
was not without fault in the creation of the overpayment and, 
thus, that both VA and the appellant share fault in the 
creation of the indebtedness at issue.  Consequently, those 
actions by VA contributing to the creation of the debt did 
not amount to sole administrative error.  

As the appellant never informed VA until after January 2003 
that she terminated her enrollment in mid-December 2002, and 
as she knew or should have known that she was not entitled to 
the full amount of the benefit payments deposited into her 
account, the Board finds that the erroneous payments did not 
occur without her knowledge and that the indebtedness at 
issue was not created solely as a result of administrative 
error.  

With regard to the elements of equity and good conscience, 
the Board again notes that VA was partly at fault in the 
creation of this debt with respect to the January 2003 
payment.  The appellant, however, was also at fault for not 
informing VA that she had terminated her enrollment in 
December 2002 and in accepting funds she knew, or at least 
should have known (given the July 2002 correspondence), that 
she was not entitled to in the amounts issued.  

Accordingly, the Board finds that the element of fault is not 
a significant positive or negative factor in this case as the 
appellant's fault and VA's fault in the creation of this debt 
are in a state of substantial counterbalance.   

In addition, the Board must consider whether recovery of the 
debt would result in undue financial hardship to the 
appellant.  The applicable regulation provides that 
consideration should be given to whether collection of the 
indebtedness would deprive the debtor or her family of the 
basic necessities.  See 38 C.F.R. § 1.965(a).  

In this case, the Board is cognizant of the fact that the 
appellant reported spending more on a monthly basis than she 
earned in income.  Of her $2,500 in reported monthly 
expenses, however, $985 is attributable to her purchase of a 
$40,000 sports utility vehicle ($685 for the loan payment, 
and $300 for insurance).  

While the appellant argues that she requires a car for work, 
in the Board's opinion, her purchase of a $40,000 sports 
utility vehicle to transport her and her daughter was not a 
reasonable purchase given her part time job and reported 
finances; the Board therefore finds her car loan and 
insurance payments to be far in excess of what can reasonably 
be termed necessary living expenses.  

Moreover, she has reported that the $321 per month she 
expected to pay in student loans had been reduced to $124 per 
month after consolidation.  

In addition, the appellant is a relatively young college 
graduate with many years of income potential, and no claimed 
illnesses or other obstacles to obtaining full time gainful 
employment.  

The Board finds, in light of her sizeable assets, excessive 
car payments, and reduced loan payments, that the appellant 
is well able to repay VA the amount of the overpayment plus 
accrued interest and costs.  

In light of these factors, the Board finds that the recovery 
of the overpayment would not result in undue financial 
hardship on the appellant and deprive her of the basic 
necessities of life.  

In a case such as this, the Board is simply not persuaded 
that the Government should forego its right to collection of 
the current indebtedness.  As the appellant received DEA 
benefits to which she was not entitled, she was unjustly 
enriched.  

Additionally, there is no evidence that she relinquished a 
valuable right or incurred any legal obligations resulting 
from reliance on VA benefits.  

Furthermore, the Board finds that recovery of the overpayment 
would not defeat the purpose of the VA educational assistance 
program, which is intended to provide financial support while 
the recipient is attending school; she has completed her 
program of education.  

In short, the evidence of record discloses no other element 
of the standard of equity and good conscience that would 
persuade the Board that the Government should waive its right 
to the repayment of the currently assessed indebtedness.  

In conclusion, while the Board has carefully considered the 
evidence of record, the preponderance of the evidence is 
against the appellant's claim that recovery of the 
overpayment would be against the principles of equity and 
good conscience.   



ORDER

Waiver of recovery of an overpayment of dependents' 
educational assistance under 38 U.S.C. Chapter 35 in the 
calculated amount of $1,042.66, plus accrued interest and 
other costs, is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


